944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Franklin MITCHELL, Jr., Plaintiff-Appellant,v.Clarence G. WILLIAMS, Defendant-Appellee.
No. 91-7597.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 13, 1991.Decided Sept. 26, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-90-433-CV-3)
Thomas Franklin Mitchell, Jr., appellant pro se.
Archer Lafayette Yeatts, III, Cynthia Bowers Tripp, Maloney, Yeatts & Barr, PC, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
OPINION
PER CURIAM:


1
Thomas Mitchell appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinions, one of which accepted the recommendation of the magistrate judge, discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Mitchell v. Williams, CA-90-433-CV-3 (E.D.Va. Apr. 5, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We considered Mitchell's claim of denial of access to a law library to apply to his efforts to prepare for this civil action as well as for his underlying criminal conviction.   We agree with the district court that, even given this broader interpretation, Mitchell failed to raise a genuine issue of material fact that his constitutional rights were violated.   See Magee v. Waters, 810 F.2d 451, 452 (4th Cir.1987)